Name: Council Regulation (EC) NoÃ 1316/2006 of 22 May 2006 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol amending the Protocol setting out the fishing opportunities and the financial contribution provided for in the Agreement on cooperation in the sea fisheries sector between the European Community and the Islamic Republic of Mauritania for the period 1 August 2001 to 31 July 2006
 Type: Regulation
 Subject Matter: fisheries;  international affairs;  European construction;  Africa
 Date Published: nan

 5.9.2006 EN Official Journal of the European Union L 242/1 COUNCIL REGULATION (EC) No 1316/2006 of 22 May 2006 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol amending the Protocol setting out the fishing opportunities and the financial contribution provided for in the Agreement on cooperation in the sea fisheries sector between the European Community and the Islamic Republic of Mauritania for the period 1 August 2001 to 31 July 2006 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Protocol setting out the fishing opportunities and the financial contribution provided for in the Agreement on cooperation in the sea fisheries sector between the European Community and the Islamic Republic of Mauritania applies for the period 1 August 2001 to 31 July 2006 (2). (2) In view of the scientific opinions on the state of resources in the Mauritanian EEZ and, in particular, the results of the fourth and fifth working groups of the Mauritanian Institute of Oceanographic Research and Fisheries (IMROP) and of the joint scientific working party, and in the light of the conclusions drawn from those results at the meetings of the Joint Committee held on 10 September and 15 and 16 December 2004, the two parties have decided to amend the existing fishing opportunities. (3) The outcome of those amendments has been the subject of an Exchange of Letters and involves a temporary reduction in the fishing effort for cephalopods (category 5), the fixing of a second closed period of one month for demersal fishing, and an increase in the number of pole-and-line tuna vessels and surface longliners (category 8) and pelagic freezer trawlers (category 9). (4) It is in the Community's interest to approve those amendments. (5) The allocation of the new fishing opportunities among the Member States, as thus amended, should be confirmed, HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol amending the Protocol setting out the fishing opportunities and the financial contribution provided for in the Agreement on cooperation in the sea fisheries sector between the European Community and the Islamic Republic of Mauritania for the period 1 August 2001 to 31 July 2006 (3) is hereby approved on behalf of the Community. Article 2 Following the amendments set out in the Exchange of Letters, the new fishing opportunities for the pole-and-line tuna vessel and surface longliner category (Datasheet No 8 of the Protocol) and for the pelagic freezer trawler category (Datasheet No 9) shall be allocated among the Member States as follows: Fishing category Member State Tonnage/number of vessels which may be used Pole-and-line tuna vessels Surface longliners (vessels) Spain 20 + 3 = 23 Portugal 3 + 0 = 3 France 8 + 1 = 9 Pelagic species (vessels) 15 + 10 = 25 The temporary suspension of five (5) fishing licences for the cephalopod fishing category shall take effect as from 1 January 2005. The future reactivation of those five (5) licences shall be decided by common accord in a Joint Committee meeting held between the Commission and the Mauritanian authorities on the basis of the state of resources. If licence applications from Member States do not cover all the fishing opportunities laid down by the Protocol, the Commission may take into consideration licence applications from any other Member State. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 2006. For the Council The President J. PRÃ LL (1) Not yet published in the Official Journal. (2) OJ L 341, 22.12.2001, p. 128. (3) OJ L 48, 18.2.2006, p. 24.